DETAILED ACTION
Claims 1-3, 5, 7-13, 16-18, and 20-22 (as renumbered to claims 1-17) are allowed over the prior art of record. Claims 4, 6, 14-15, and 19 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Van Emest (Reg. No. 44,099) on 03/17/2021.
The examiner’s amendments are as follow:
In the specification, paragraph 60 the term “note” has been deleted and the term “node” has been added as follow:
 node. The conversion creates a completed cyclic graph and can be used to match sub graphs created from XML trees corresponding to, e.g., other devices or appliances.

 In the claims:
Claims 21-2 have been amended as following:
21.    (Currently Amended) The method of claim 1, wherein comparing the second electronic data with the first electronic data using the schema tree matching algorithm comprises:
building a semantic graph from a data structure of the electronic data format; and 
applying the schema tree matching algorithm to the semantic graph .
22.    (New) The system of claim 10, wherein comparing the second electronic data with the first electronic data using the schema tree matching algorithm comprises:
building a semantic graph from a data structure of the electronic data format; and 
applying the schema tree matching algorithm to the semantic graph .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
comparing the second electronic data with the first electronic data using a schema tree matching algorithm within the electronic data format to determine differences in the capabilities of the first and second cooking appliances; altering contents of a recipe, designed for the capabilities of the first cooking appliance, using a processor of the computing device, based on the differences in the capabilities of the first and second cooking appliances, to adapt the recipe for the second cooking appliance; and converting the adapted recipe into a workflow, provided to a user of the second cooking appliance, to enable performing the adapted recipe on the second cooking appliance.
Claims 10 and 20 recite similar features as mentioned above with regard to claim 1.
 The above features in combination with other limitations of claims 1, 10,  and 20 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments and remarks (See pages 15-19), the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, US 8,145,854 disclosing automatically generating machine control instructions for controlling automated food preparation systems and equipment from ordinary recipes in natural language. The invention allows the sharing, remote execution, scheduling, and automatic ingredient ordering for such recipes to allow professional food preparation with little or no human intervention.
Bandholz et al., US 2010/0213187 disclosing a cooking appliance may automatically cook the food product by controlling the cooking appliance 

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/17/2021